             Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 1 of 12




Justin Cilenti, Esq.
Peter Hans Cooper, Esq.
CILENTI & COOPER, PLLC
10 Grand Central
155 East 44th Street - 6th Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
pcooper(@icpclaw.com
Attorneys for Plaintiff
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                                                                  20 cv 10228
GUSTAVO VAQUERO,                                                     Case No.:

                              Plaintiff,
            -against-                                                COMPLAINT in an
                                                                     FLSAACTION
SHIN RESTAURANT, INC.,
doing business as ISE RESTAURANT,
and NISHIGAKI MANABU, individually,                                  ECF CASE

                              Defendants.



       Plaintiff, Gustavo Vaquero ("Plaintiff'), by and through his undersigned attorneys,

Cilenti & Cooper, PLLC, files this Complaint against Defendants, Shin Restaurant, Inc., doing

business as ISE Restaurant, (herein, "ISE"), located at 63 Cooper Square, New York, New York,

10003; and Nishigaki Manabu, individually (all defendants collectively referred to herein as the

"Defendants"), and states as follows:

                                           INTRODUCTION

       1.       Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. ("FLSA"), he is entitled to recover from the Defendants: (1) unpaid

wages, minimum wages, and overtime compensation; (2) liquidated damages; (3) prejudgment

and post-judgment interest; and (4) attorneys' fees and costs.
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 2 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 3 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 4 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 5 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 6 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 7 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 8 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 9 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 10 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 11 of 12
Case 1:20-cv-10228 Document 1 Filed 12/04/20 Page 12 of 12
